05/05/2022
                IN THE COURT OF APPEALS OF TENNESSEE
                             AT JACKSON
                            Assigned on Briefs April 1, 2022

                              IN RE MIRANDA T., ET AL.

                 Appeal from the Juvenile Court for Crockett County
                    No. 2019-DN-3     Paul B. Conley, III, Judge



                              No. W2021-00628-COA-R3-PT



This appeal concerns the termination of a mother’s parental rights to her minor children.
The Tennessee Department of Children’s Services (“DCS”) filed a petition in the Juvenile
Court for Crockett County (“the Juvenile Court”) seeking to terminate the parental rights
of Tiffany T. (“Mother”) to her minor children, Miranda and Baylee (“the Children”).
After a hearing, the Juvenile Court entered an order terminating Mother’s parental rights
on four grounds and finding that termination of Mother’s parental rights is in the Children’s
best interest. Mother appeals, arguing solely that the Juvenile Court erred in its best interest
determination. We find, as did the Juvenile Court, that DCS proved four grounds for
termination of parental rights against Mother by clear and convincing evidence. We find
further by clear and convincing evidence, as did the Juvenile Court, that termination of
Mother’s parental rights is in the Children’s best interest. We affirm the judgment of the
Juvenile Court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court Affirmed;
                                 Case Remanded

D. MICHAEL SWINEY, C.J., delivered the opinion of the court, in which ANDY D. BENNETT
and KENNY W. ARMSTRONG, JJ., joined.

Bob C. Hooper, Brownsville, Tennessee, for the appellant, Tiffany T.

Herbert H. Slatery, III, Attorney General and Reporter, and Kathryn A. Baker, Senior
Assistant Attorney General, for the appellee, the Tennessee Department of Children’s
Services.
                                              OPINION

                                             Background

       Miranda was born to Mother and Mother’s husband, Robert T. (“Father”), in April
of 2009.1 Baylee was born to Mother and Father in March of 2012. DCS has a history
with Mother and Father going back to 2012. Specifically, DCS was concerned among
other things about the family’s lack of a stable home, lack of financial resources, and lack
of proper hygiene and medical care. In November 2018, DCS received a referral alleging
environmental neglect concerning the Children. After a meeting held that month, Father
agreed to send the Children to Baptist Children’s Home while he was getting established.
That, however, did not happen. Father instead took the Children to Baton Rouge,
Louisiana. In January 2019, Mother went to Louisiana and retrieved the Children. Upon
returning to Tennessee, Mother granted power of attorney to Jillian and Justin M. (“the
Foster Parents”). Jillian M. was a special education teacher at the Children’s school.

       In February 2019, DCS filed a dependency and neglect petition asking that
temporary custody of the Children be granted to the Foster Parents. Consequently, the
Juvenile Court entered an ex parte protective custody order toward that end. The Juvenile
Court found probable cause that the Children were dependent and neglected; that there was
no less drastic alternative to removal; and that it was reasonable to make no effort to keep
the Children in their home. The Foster Parents assumed temporary legal custody of the
Children. In June 2019, DCS moved to assume custody of the Children. Following a July
2019 hearing, the Juvenile Court entered an order finding by clear and convincing evidence
that the Children were dependent and neglected and granting custody of the Children to
DCS. In relevant part, the Juvenile Court based its finding on Mother’s involvement in a
relationship marked by domestic violence and her inability to financially support the
Children.

       In July 2019, a permanency plan was developed for Mother with the goals of exit
custody with relative and return to parent. Mother participated in the plan’s development,
and she signed the plan. Mother also signed the Criteria and Procedures for Termination
of Parental Rights. This first permanency plan included the following responsibilities for
Mother: (1) follow recommendations of parenting and psychological assessments; (2) show
residential stability for at least six consecutive months by rent and/or utilities receipts; (3)
allow DCS home visits and consistently be able to show a clean home; (4) ensure the
Children are not around sex offenders; (5) visit each week with Baylee and show an ability
to properly supervise, care for, and parent the Children; and (6) follow recommendations
1
  In this case, the Juvenile Court terminated both Mother’s and Father’s parental rights to the Children.
However, Father did not appeal. This appeal concerns only Mother’s parental rights. Facts regarding Father
are set out only to the extent they relate to Mother’s case.
                                                   -2-
from Camelot, a service provider, regarding supervised visits. Mother and her boyfriend,
Chad, were both required to: (1) participate in domestic violence services and (2) work in-
home services to address parenting.

       In January 2020, a revised permanency plan was developed. The goals of this
second plan were adoption and exit custody with relative. Mother’s responsibilities
remained largely the same. However, there were more details added regarding
recommendations from Mother’s parenting and psychological assessments, as well as
keeping her home appropriate, clean, and safe with functioning utilities. The revised plan
also required Mother to keep in monthly contact with DCS. Mother’s and Chad’s joint
responsibilities remained largely the same, although the responsibility concerning in-home
services specified that they needed to address environmental concerns. Mother did not
participate in the development of this revised plan. However, DCS reviewed the revised
plan with Mother. Mother refused this time to sign the parental rights termination criteria
document; the criteria were explained to her nevertheless. On April 17, 2020, DCS filed a
petition seeking to terminate Mother’s parental rights to the Children. DCS alleged against
Mother the grounds of abandonment by failure to provide a suitable home, substantial
noncompliance with the permanency plan, persistent conditions, and mental incompetence.
In April 2021, this matter was tried. We review the pertinent testimony from trial.

        The first witness to testify at trial was Taylor Allmon (“Allmon”), the Children’s
DCS case manager. The Children had continuously been in DCS custody since July 2,
2019. The Children were removed from the parents’ custody in February 2019, at which
time they were placed with the Foster Parents. As of trial, Baylee was placed with the
Foster Parents, while Miranda was placed at a facility to address her special needs. DCS
was found to have exercised reasonable efforts to prevent the Children’s removal. Allmon
testified to DCS’s efforts to assist Mother in establishing a suitable home in the four months
following the Children’s removal:

       During the initial 4 months, the Department offered several services to
       include parenting, to help address the environmental and parenting concerns.
       We offered parenting assessments and psychologicals to see if further
       assessments were needed. We offered to set up counseling for the children
       as well as providing gas cards to her so she could see Miranda to maintain
       that bond and provide a supervised visitation between her and Baylee.

       Allmon stated that during the same four-month period, from February 5, 2019 until
June 5, 2019, Mother worked with parenting services but did not complete them. Mother
did, however, complete a parenting assessment. During this time period, Mother did not
have a suitable home for the Children. Since Allmon had been on the case, Mother had

                                             -3-
nine different addresses, none of which were suitable for the Children. Allmon testified at
length to the issues with Mother’s homes:

              The first time when the case opened was in Maury City. There were
      several environmental and safety concerns. She did start out strong keeping
      the home clean but it very quickly deteriorated. The environmental concerns,
      there were visible leaks in the roof coming into the floor of one bedroom.
      There was an area of the floor in the living room that appeared bowed as if
      something was trying to come up through the living room floor. It was very
      common for rodents and insects to be seen in the home, including on the
      kitchen table or in the refrigerator. [Mother] had at least one incident in that
      home where she did not have running lights or working water - you know -
      and she also would consistently have issues where she would not have sinks
      or toilets working properly due to being clogged and would go for time
      periods without having anywhere to clean the dishes and things like that.
      There would be stagnant water in there. There was also consistent issues
      with ash trays and cigarette butts throughout the home, on the ground, and in
      the bed. The home she lived in next, she then moved to her mother’s home
      in Alamo for a short time period. The concern at her mother’s home is that
      her paramour who lives there is a registered sex offender, which has been a
      concern of [Mother] allowing the children to be around him previously. She
      then moved to … Alamo, Tennessee for a time period. Once again, the home
      was clean for a short time frame and then it very quickly deteriorated. There
      was at least one incident there where she did not have working lights and
      water. She told me she had to stay in the bedroom because there was not
      adequate - she had to stay in the living room as her bedroom because there
      was not adequate heat or air in the rest of the home, including what would
      have been the children’s bedroom. On one visit, there was once again many
      cigarette butts laying throughout the home, in the floor, on counters, in the
      bed. There were open pocket knives laying throughout the house. The home
      was extremely cluttered to the point where you could not walk through
      certain rooms without stepping on various clothes and furniture, household
      items. And there was very vulgar writing on one of the walls calling
      [Mother] rather vulgar names. I, myself, witnessed a mouse in that home on
      a visit and saw the mouse feces in the kitchen on the counter. And she also
      had some exposed piping and venting from where her washer and heater
      should have been. After that, she then moved back to her mother’s home for
      a time period, which once again, there is a registered sex offender living
      there. Once I told her that was not a suitable home, she moved to her
      grandmother’s home … in Alamo, which I was never able to go in and see,
      but the grandmother did notify me it is only a one-bedroom home. So there
                                            -4-
      was concerns there was not appropriate room for [Mother] to be living there
      let alone the children. Then [Mother] went back to her mother[’]s home, in
      which she would not allow me to come in at any point telling me that the
      home was dirty, her mother was not a good housekeeper and that the house
      smelled of cat urine. She then moved once again back to her grandmother’s
      home. At this point, she did pay rent on a trailer in Humboldt but never
      moved into that home. She stated to me that it was not up to code and that
      she was waiting for it to be fixed so she could move in there. She never did
      physically move there to my knowledge. Most recently she has moved …
      [to] Bells, Tennessee. Upon my last visit, the home was clean but there were
      some safety concerns due to, once again, a lack of appropriate heating and
      air only in one room, exposed light sockets hanging from the ceiling.
      [Mother] also pointed out to me a spot in the kitchen in between the kitchen
      stove and the kitchen sink where the floor was very soft and she said she had
      fears of it falling through herself.

       Mother had lived in her most recent residence since February of 2021. Six months
was the longest Mother had remained at one residence. From October 2019 through
February 2020, Mother would not allow Allmon into her home. In June 2020, Allmon
attempted to make a scheduled visit to Mother’s residence, but Mother left and Allmon
could not go in. From September 2020 until March 2021, Mother again barred Allmon
from entering Mother’s residence. Mother was “upset” with Allmon. Mother also barred
homemaker services from entering, even though they would have helped Mother with
cleaning. Allmon stated further that Mother’s boyfriend never participated in any DCS
services.

        With respect to Mother’s compliance with the initial permanency plan, Allmon
testified: “She did complete the parenting and psychologicals on those plans and she did
remain in that current home for the 6 months; however, she moved right at that 6 month
mark when she was in that home.” When the permanency plan was modified, Mother did
not substantially complete any of the requirements. Both plans were ratified by the
Juvenile Court and found to be in the Children’s best interest and reasonably related to
remedying the reasons for foster care. Allmon said that the conditions in Mother’s home
had not changed in the two years the Children had been in custody. Allmon testified further
that the Children reported being fearful of Mother’s boyfriend, Chad. According to
Allmon, changing caregivers would be detrimental to the Children at this stage in their
lives. Miranda was then in a facility placement. Allmon stated: “Due to [Miranda’s]
cognitive abilities, we will sometimes see a regression. However, here recently she has
maintained fairly well, especially in the educational setting at that facility.” Allmon
testified that Mother had not made any lasting change to her behavior that would make it
possible to return the Children to her home.
                                            -5-
        On cross-examination, Allmon clarified that she had not worked on the Children’s
entire case; she came on board in July 2019. Allmon explained that Miranda was placed
in a facility because of her behavior with the Foster Parents. Miranda had maintained the
same sort of behaviors throughout, including disrobing and urinating on herself. Miranda
was “not close to discharge” from the facility, and she required 24-hour supervision. On
the matter of visitation, Allmon stated that Mother’s visits with the Children had gone
“fine.” Miranda had even stated that she wanted to go live with Mother. Baylee had
behavioral issues, as well, although not to the degree of her sister. Baylee, too, urinated on
herself. When Baylee does this, the Foster Parents remove privileges such as television.
Allmon testified that the Foster Parents have some reservations about adopting Baylee
because of the “seeming increase in some of Baylee’s behaviors….” Meanwhile, Miranda
undergoes weekly therapy at the facility. Mother participates in those sessions. Allmon
acknowledged that the Foster Parents could, if they decide not to adopt Baylee, turn in their
14-day notice at any time which would result in Baylee going to another placement. The
situation with Miranda was even more uncertain, as it was unknown when she would leave
the facility. Allmon elaborated upon Miranda’s statements that she wanted to live with
Mother, stating “she has, on the other hand, made the same comments that she does not
want to do that. It kind of depends on the day and her disposition that day.” Allmon stated
that most of Baylee’s “regressive behaviors,” such as urinating on herself, occurred when
in-person parental visits were scheduled. Baylee had been undergoing trauma therapy and
adoption counseling. Allmon testified: “For [Baylee’s] current behaviors, I would say [the
parents] are not directly influencing her as in they are not directly making her have them.
However, she is working through trauma that happened in the home through adoption
counseling while this has come up.”

       When the Children first entered the Foster Parents’ custody, the Children were
significantly behind in their education, were very dirty, and had lice. The Foster Parents
remedied those conditions. Baylee made significant gains in education, including reading
at her grade level. With respect to Miranda, Allmon testified that Miranda’s intellectual
capacity is extremely low. The facility Miranda lives at sometimes notifies Allmon that
Miranda has had an aggressive outburst. Even still, Miranda’s behavior had improved
“some.” Allmon testified that there had been an internal investigation at Miranda’s facility
into an incident whereby Miranda was assaulted; someone at the facility was fired in
connection with this incident. Asked if stopping Mother’s visitation would have a
detrimental effect on the Children, Allmon stated she was confident that adoption
counseling would minimize any detrimental effect. Allmon acknowledged, however, that
Miranda had been in a residential placement for two years and was no closer to leaving it.

      The next witness to testify was Dr. Douglas Mays (“Dr. Mays”), Director of Clinical
Assessments at Wayne Provision. Dr. Mays has an undergraduate degree in psychology
                                             -6-
and biology from Bucknell University, as well as a Master’s degree in school psychology.
He earned a doctorate in counseling psychology from Argosy University. He also
performed other graduate work at Vanderbilt and Tennessee State University. Dr. Mays
had been licensed by the State of Tennessee for over thirty years, during which time he
performed psychological evaluations. Approximately ten years into his practice, Dr. Mays
began performing parenting capacity assessments. Dr. Mays was qualified as an expert
without objection.

        Dr. Mays completed a psychological evaluation and a parenting capacity assessment
of Mother. The assessment began on June 25, 2019, and was completed on September 25,
2019. Dr. Mays asked Mother to complete a number of different psychology instruments.
Mother complied. Dr. Mays testified that Mother is “low functioning cognitively.” Mother
has difficulty with judgment and turns to other people who “aren’t particularly good
choices.” Dr. Mays stated that he saw no evidence of Mother being emotionally abusive
toward the Children, but that there was more to parenting than just playing. Dr. Mays
stated that, in his experience, people in Mother’s circumstances require concrete, hands-on
assistance with better parenting and family routines. Dr. Mays said that it was difficult,
although not impossible, for people functioning in Mother’s range to adapt to changing
circumstances as parenting requires. Dr. Mays’ report concluded that Mother was unlikely
to follow the advice and instructions of the treating professionals with respect to Miranda’s
condition. Dr. Mays did not recommend returning the Children to Mother’s custody. In
addition, Dr. Mays said that if Mother did not follow through with his recommendations,
such as in-home homemaker services, “we would be right where she was in 2019
obviously.”

       On cross-examination, Dr. Mays stated that he met with Mother on two occasions.
He had not done anything to further his assessment of Mother since September 25, 2019.
As to what has happened with Mother since then, Dr. Mays acknowledged: “I have no
idea.” Dr. Mays also acknowledged that, due to Mother’s level of functioning, he had not
been able to administer an inventory like the Minnesota Multiphasic Personality Inventory,
which might have been helpful to his assessment. Dr. Mays observed Mother and Baylee
interact and they appeared to be bonded.

        Continuing our review of Dr. Mays’ testimony, Dr. Mays’ report reflected that
Miranda’s facility noted her psychiatric history of autism spectrum disorder. Dr. Mays
testified that Mother’s intellectual deficiencies could present a large hurdle to overcome in
raising an autistic daughter. Dr. Mays then was asked about Baylee’s improvement while
in the Foster Parents’ care, and to what extent an improved environment helps a child grow
and be successful. He replied:



                                             -7-
      I can answer it this way. The average childhood experience’s research shows
      that if you have a lot of things that aren’t going right in the family home, that
      can result in physical and psychological problems for children and that can
      persist into adulthood. So the research suggests if those markers are for a
      negative outcome, you would think not having those markers and being in a
      healthy environment would be the opposite.

      Allmon was recalled to the stand to testify further. Allmon agreed that, because of
the Children’s separate placements, terminating Mother’s and Father’s parental rights
would essentially mean terminating the sibling bond.

       In May 2021, the Juvenile Court entered an order terminating Mother’s parental
rights to the Children. The Juvenile Court found the following grounds were proven
against Mother by clear and convincing evidence: (1) abandonment by failure to provide a
suitable home; (2) substantial noncompliance with the permanency plan; (3) persistent
conditions; and (4) mental incompetence. The Juvenile Court found further, also by clear
and convincing evidence, that termination of Mother’s parental rights is in the Children’s
best interest. The Juvenile Court found, in relevant part:

      8. That Ms. Allmon’s testimony, again unrefuted by Mother, was that Mother
      completed little of what was required of her. Mother did attend a
      psychological assessment with Dr. Mays, but there was no evidence that
      Mother followed through with any of his recommendations. Ms. Allmon
      testified that Mother moved some nine times during this matter. Ms. Allmon
      offered photographs of Mother’s home (included in the State’s Collective
      Exhibit 1) that showed the home to be unlivable. Again, Mother did not
      challenge these photographs were taken in her home. Ms. Allmon’s
      testimony was that Mother later refused to allow her to enter her later homes,
      refused homemaker services, and generally stopped cooperating with her.
      Mother did not refute this testimony.
      9. The testimony of Dr. Mays was that in his opinion, Mother was very low
      functioning mentally, was too dependent on others for advice and guidance
      (even when that advice or guidance resulted in negative effects), and was
      generally unable to care for a special needs child such as [Miranda]. Dr.
      Mays testified that he did not think services would be of significant help to
      Mother. As a result, Dr. Mays could not recommend return of the children
      to Mother. Again, Mother, did not challenge any of Dr. Mays’ findings.
      10. That based on the above, the Court finds that the State has proven by
      clear and convincing evidence the grounds of “abandonment” pursuant [to]
      Tenn. Code Ann. § 36-1-102(1)(A)(ii)(c) in that Mother, even though
      initially working with DCS, has not shown any ability to provide a safe,
                                             -8-
clean, suitable home for the children. Mother did in the early stages of this
matter allow Ms. Allmon to enter some of her homes. However, when the
pictures showed the home to be unlivable, Mother refused to allow Ms.
Allmon into her later homes, and refused work with homemaker services.
[Mother] did not offer any reason for not working services. This matter has
gone on for two years, and during that time, Mother has not shown any
willingness or ability to improve her living situation. The Court also finds it
significant that DCS had been working with this family since 2012, with little
or no improvement. For these reasons, the Court finds by clear and
convincing evidence that the State has proven this ground for termination of
Mother’s parental rights.
11. Based on the above, and pursuant to Tenn. Code Ann. § 36-1-113(g)(3)
the court finds that the State has proven by clear and convincing evidence the
grounds of persistence of conditions as to Mother, in that:
       (a) The children have been removed from Mother’s home for at least
       six months;
       (b) The conditions that led to the removal have not been rectified by
       Mother so that return to Mother’s custody at this time, or at any
       reasonable time in the future, would result in harm to the children;
       (c) That during the D&N hearing, Mother did testify and admit she
       could not financially or emotionally care for the children,
       (d) That due to Mother’s lack of any progress in meeting the goals of
       the [Permanency Plan], based on the testimony of Ms. Allmon, the
       Court finds by clear and convincing evidence that there is little
       likelihood that Mother will be able to correct these conditions in the
       near future; and
       (e) That any continuation of the parent/child relationship between
       Mother and [Miranda] and [Baylee] greatly diminishes the chances
       that either child can integrate into a safe, stable and permanent home.
12. That based on the above, the Court finds the State has proven by clear
and convincing evidence the ground of substantial non-compliance with the
PP pursuant to TCA § 36-1-113(g)(2) as to Mother, in that:
       (a) Mother did not challenge Ms. Allmon’s testimony that Ms. Allmon
       explained Mother’s responsibilities under two PP’s or Ms. Allmon’s
       testimony that Mother was not in substantial compliance with the
       goals of either plan.
       (b) Mother also did not challenge that DCS had made reasonable
       efforts to assist her in meeting those responsibilities.
       (c) Mother offered no plan of her on how she was going to remedy or
       correct the conditions that led to the removal.

                                      -9-
       (d) Mother offered no evidence that any of these situations would be
       remedied in the future.
       (e) That because of all of these factors, the Court finds that continuing
       the parent/child relationship in this case as to Mother greatly
       diminishes the children’s chances of being placed in a safe, stable, and
       permanent home.
       (f) That the conditions that led to the child’s removal still persist,
       preventing the child’s safe return to the care of the parent or guardian,
       or other conditions exist that, in all reasonable probability, would
       cause the children to be subjected to further abuse or neglect,
       preventing the children’s safe return to the care of the parent or
       guardian;
       (g) The Court finds no evidence that these conditions will be remedied
       by Mother at an early date so that the children could be safely returned
       to the parent or guardian in the near future.
       (h) The Court also finds that the State has proven by clear and
       convincing evidence that continuation of the parent/child relationship
       greatly diminishes these children’s chances of early integration into a
       safe, stable, and permanent home.
13. The Court finds the State has proven by clear and convincing evidence
the ground of mental incompetence pursuant to TCA § 36-1-113(g)(8) as to
Mother, in that:
       (a) The testimony of Dr. Mays was that Mother was extremely low
       functioning mentally and emotionally. In fact, after observing Mother
       and [Baylee] playing, Dr. Mays opined that both Mother and [Baylee]
       “had similar levels of maturity.”
       (b) That when asked if it would be detrimental to [Miranda] to be
       returned to Mother, Dr. Mays stated “absolutely.”
       (c) Dr. Mays also stated that due to Mother’s low functioning mental
       capacity, it was his opinion that parenting classes or additional
       services would be of little help to Mother as he felt she would be
       unable to put the recommendations into practice.
       (d) While the Court finds this a much closer call than the other above
       grounds, the Court finds by clear and convincing evidence that due to
       Mother’s mental limitations, she is not capable of taking care of
       children with the special needs that [Miranda] and, to a lesser extent,
       [Baylee] have, and therefore [the] Court finds the State has proven
       this ground for termination of Mother’s parental rights by clear and
       convincing evidence.



                                     -10-
14. That the Court finds it highly significant that Mother did not contest or
challenge DCS’s statements that it had used reasonable efforts to help mother
comply with the permanency plans that were developed.

                                [Best Interest]

As to Mother, the testimony showed that Mother had not been able to
maintain a suitable home, had not been willing to work with DCS-provided
homemaker services, and eventually, stopped allowing DCS to visit her
home. The testimony was also that Mother’s boyfriend refused to work any
DCS services. The Court finds it is not likely Mother will correct any of
these issues in the near future, making it dangerous to return the children to
her. The Court finds this factor weighs heavily in favor of termination of her
parental rights being in the children’s best interest.

                                     ***

As to Mother, Mother did not challenge DCS’s statements that it had used
reasonable efforts to help her correct conditions in her home or to help her
with homemaker services or counseling help. However, Mother has not
made any effort to correct the conditions of her home, or allow DCS to assist
her. The Court finds this factor weighs heavily in favor of termination of her
parental rights being in the children’s best interest.

                                     ***

As to Mother, DCS did not allege that Mother failed to participate in
visitation with the girls. In fact, Mother has expressed interest in having the
girls return home, but the testimony of Dr. Mays was that return was not in
the best interests of the children. This factor does weigh in slightly in favor
of Mother.

                                     ***

As to Mother, the Court does not doubt that Mother cares for her children.
However, the evidence was clear that due to Mother’s low functioning
cognitive capabilities, as testified to by Dr. Mays and as observed by the
Court when Mother did testify at the D&N hearing, return to Mother would
likely result in the same conditions that led to the removal. The factor does
weigh in favor of termination of Mother’s parental rights being in the best
interests of the children.
                                     -11-
                                     ***

The Court finds this factor applies equally to both parents and weighs in favor
of termination of the parental rights of Father and Mother. The only evidence
presented at trial — and neither parent challenged — was that [Baylee] was
doing well in foster care, and was even now reading on grade level. Due to
the diagnosis of [Miranda], it is unlikely she will ever be able to function in
a normal setting, and will likely require, according to Dr. Mays, 24 hour care
and special treatment. The factor does weigh in favor of termination of both
parents[’] parental rights being in the best interests of the children.

                                     ***

As to Mother, the testimony was the Mother’s boyfriend was abusive and the
girls did not like living with him. Ms. Allmon stated that Mother had
indicated that her boyfriend was going to leave, but Ms. Allmon was never
able to confirm that fact. This factor does weigh in favor to termination of
Mother’s parental rights being in the best interest of the children.

                                     ***

As to Mother, DCS inspections of Mother’s home indicated dangerous
conditions for the children, cigarette ashes and butts in the floor, lack of
consistent utilities, evidence of insects and rodents in the home and on the
kitchen counters, and generally unclean, cluttered conditions. Dr. Mays’
opinion was that Mother would not be able to correct these conditions on her
own. This factor weighs heavily in favor that termination of Mother’s
parental rights to be [ ] in the children’s best interests.

                                     ***

As to Mother, Mother’s mental state has been a concern for DCS workers
from the beginning of this case. Based on the Court[’]s observation of
Mother during court proceedings (the Court notes that during one
proceeding, Mother abruptly left the courtroom and did not return), the
opinion of Dr. Mays, the conditions of Mother’s home as shown in the
pictures, it is clear to the Court that Mother continues to struggle
mentally/emotionally so that return of children to her would be detrimental
to them. The Court finds this factor weighs heavily in favor of a finding that
the termination of Mother’s parental rights to be in children’s best interests.
                                     -12-
                                           ***

      As to Mother, there was no evidence concerning Mother’s child support
      presented. The only testimony is that Mother draws SSI as her only source
      of income. The factor was not considered by the Court as to Mother.

                                           ***

      This has been a long running case, with DCS being involved with this family
      since 2012. The evidence showed that Mother has made little or no progress
      toward correcting the issues that caused the initial removal. The record also
      shows that Father did not participate in the case significantly when it was
      filed in February of 2019, until January of 2020. The record also showed
      [that] on occasion, Father’s attorney would appear in court and have no
      knowledge of where Father was. The Court also takes note of the special
      needs of [Miranda]. Neither parent showed any capability of being able to
      care for a child with the special needs [Miranda] has. [Baylee] also has
      developmental issues that require special care. Neither parent presented any
      evidence that either had a plan for taking care of the girls, had any family
      support, or showed any ability to handle special need children. The Court
      finds this is a key factor weighing in favor of a finding that the termination
      of parental rights of both Father and Mother to be in the children’s best
      interests.

Mother timely appealed to this Court. In June 2021, the Juvenile Court, acting upon DCS’s
motion, entered an order awarding full guardianship of the Children to DCS.

                                       Discussion

       Although not stated exactly as such, Mother raises the following issue on appeal:
whether the Juvenile Court erred in finding that termination of Mother’s parental rights is
in the Children’s best interest. DCS raises a separate issue of whether this Court should
consider post-judgment documents contained in the record on appeal. DCS also addresses
the grounds for termination found against Mother.

        As our Supreme Court has instructed regarding the standard of review in parental
rights termination cases:

             A parent’s right to the care and custody of her child is among the
      oldest of the judicially recognized fundamental liberty interests protected by
                                           -13-
        the Due Process Clauses of the federal and state constitutions.2 Troxel v.
        Granville, 530 U.S. 57, 65, 120 S.Ct. 2054, 147 L.Ed.2d 49 (2000); Stanley
        v. Illinois, 405 U.S. 645, 651, 92 S.Ct. 1208, 31 L.Ed.2d 551 (1972); In re
        Angela E., 303 S.W.3d 240, 250 (Tenn. 2010); In re Adoption of Female
        Child, 896 S.W.2d 546, 547-48 (Tenn. 1995); Hawk v. Hawk, 855 S.W.2d
        573, 578-79 (Tenn. 1993). But parental rights, although fundamental and
        constitutionally protected, are not absolute. In re Angela E., 303 S.W.3d at
        250. “‘[T]he [S]tate as parens patriae has a special duty to protect minors .
        . . .’ Tennessee law, thus, upholds the [S]tate’s authority as parens patriae
        when interference with parenting is necessary to prevent serious harm to a
        child.” Hawk, 855 S.W.2d at 580 (quoting In re Hamilton, 657 S.W.2d 425,
        429 (Tenn. Ct. App. 1983)); see also Santosky v. Kramer, 455 U.S. 745, 747,
        102 S.Ct. 1388, 71 L.Ed.2d 599 (1982); In re Angela E., 303 S.W.3d at 250.
        “When the State initiates a parental rights termination proceeding, it seeks
        not merely to infringe that fundamental liberty interest, but to end it.”
        Santosky, 455 U.S. at 759, 102 S.Ct. 1388. “Few consequences of judicial
        action are so grave as the severance of natural family ties.” Id. at 787, 102
        S.Ct. 1388; see also M.L.B. v. S.L.J., 519 U.S. 102, 119, 117 S.Ct. 555, 136
        L.Ed.2d 473 (1996). The parental rights at stake are “far more precious than
        any property right.” Santosky, 455 U.S. at 758-59, 102 S.Ct. 1388.
        Termination of parental rights has the legal effect of reducing the parent to
        the role of a complete stranger and of “severing forever all legal rights and
        obligations of the parent or guardian of the child.” Tenn. Code Ann. § 36-1-
        113(l)(1); see also Santosky, 455 U.S. at 759, 102 S.Ct. 1388 (recognizing
        that a decision terminating parental rights is “final and irrevocable”). In light
        of the interests and consequences at stake, parents are constitutionally
        entitled to “fundamentally fair procedures” in termination proceedings.
        Santosky, 455 U.S. at 754, 102 S.Ct. 1388; see also Lassiter v. Dep’t of Soc.
        Servs. of Durham Cnty., N.C., 452 U.S. 18, 27, 101 S.Ct. 2153, 68 L.Ed.2d
        640 (1981) (discussing the due process right of parents to fundamentally fair
        procedures).

              Among the constitutionally mandated “fundamentally fair
        procedures” is a heightened standard of proof – clear and convincing
        evidence. Santosky, 455 U.S. at 769, 102 S.Ct. 1388. This standard
        minimizes the risk of unnecessary or erroneous governmental interference

2
  U.S. Const. amend. XIV § 1 (“[N]or shall any State deprive any person of life, liberty, or property, without
due process of law . . . .”). Similarly, article 1, section 8 of the Tennessee Constitution states “[t]hat no
man shall be taken or imprisoned, or disseized of his freehold, liberties or privileges, or outlawed, or exiled,
or in any manner destroyed or deprived of his life, liberty or property, but by the judgment of his peers or
the law of the land.”
                                                     -14-
          with fundamental parental rights. Id.; In re Bernard T., 319 S.W.3d 586, 596
          (Tenn. 2010). “Clear and convincing evidence enables the fact-finder to
          form a firm belief or conviction regarding the truth of the facts, and
          eliminates any serious or substantial doubt about the correctness of these
          factual findings.” In re Bernard T., 319 S.W.3d at 596 (citations omitted).
          The clear-and-convincing-evidence standard ensures that the facts are
          established as highly probable, rather than as simply more probable than not.
          In re Audrey S., 182 S.W.3d 838, 861 (Tenn. Ct. App. 2005); In re M.A.R.,
          183 S.W.3d 652, 660 (Tenn. Ct. App. 2005).

                Tennessee statutes governing parental termination proceedings
          incorporate this constitutionally mandated standard of proof. Tennessee
          Code Annotated section 36-1-113(c) provides:

                 Termination of parental or guardianship rights must be based
                 upon:

              (1) A finding by the court by clear and convincing evidence that
                  the grounds for termination of parental or guardianship rights
                  have been established; and
              (2) That termination of the parent’s or guardian’s rights is in the
                  best interests of the child.

          This statute requires the State to establish by clear and convincing proof that
          at least one of the enumerated statutory grounds3 for termination exists and
          that termination is in the child’s best interests. In re Angela E., 303 S.W.3d
          at 250; In re F.R.R., III, 193 S.W.3d 528, 530 (Tenn. 2006); In re Valentine,
          79 S.W.3d 539, 546 (Tenn. 2002). “The best interests analysis is separate
          from and subsequent to the determination that there is clear and convincing
          evidence of grounds for termination.” In re Angela E., 303 S.W.3d at 254.
          Although several factors relevant to the best interests analysis are statutorily
          enumerated,4 the list is illustrative, not exclusive. The parties are free to offer
          proof of other relevant factors. In re Audrey S., 182 S.W.3d at 878. The trial
          court must then determine whether the combined weight of the facts
          “amount[s] to clear and convincing evidence that termination is in the child’s
          best interest.” In re Kaliyah S., 455 S.W.3d 533, 555 (Tenn. 2015). These
          requirements ensure that each parent receives the constitutionally required
          “individualized determination that a parent is either unfit or will cause

3
    Tenn. Code Ann. § 36-1-113(g)(1)-(13).
4
    Tenn. Code Ann. § 36-1-113(i).
                                                 -15-
substantial harm to his or her child before the fundamental right to the care
and custody of the child can be taken away.” In re Swanson, 2 S.W.3d 180,
188 (Tenn. 1999).

        Furthermore, other statutes impose certain requirements upon trial
courts hearing termination petitions. A trial court must “ensure that the
hearing on the petition takes place within six (6) months of the date that the
petition is filed, unless the court determines an extension is in the best
interests of the child.” Tenn. Code Ann. § 36-1-113(k). A trial court must
“enter an order that makes specific findings of fact and conclusions of law
within thirty (30) days of the conclusion of the hearing.” Id. This portion of
the statute requires a trial court to make “findings of fact and conclusions of
law as to whether clear and convincing evidence establishes the existence of
each of the grounds asserted for terminating [parental] rights.” In re Angela
E., 303 S.W.3d at 255. “Should the trial court conclude that clear and
convincing evidence of ground(s) for termination does exist, then the trial
court must also make a written finding whether clear and convincing
evidence establishes that termination of [parental] rights is in the [child’s]
best interests.” Id. If the trial court’s best interests analysis “is based on
additional factual findings besides the ones made in conjunction with the
grounds for termination, the trial court must also include these findings in the
written order.” Id. Appellate courts “may not conduct de novo review of the
termination decision in the absence of such findings.” Id. (citing Adoption
Place, Inc. v. Doe, 273 S.W.3d 142, 151 & n. 15 (Tenn. Ct. App. 2007)).

                     B. Standards of Appellate Review

       An appellate court reviews a trial court’s findings of fact in
termination proceedings using the standard of review in Tenn. R. App. P.
13(d). In re Bernard T., 319 S.W.3d at 596; In re Angela E., 303 S.W.3d at
246. Under Rule 13(d), appellate courts review factual findings de novo on
the record and accord these findings a presumption of correctness unless the
evidence preponderates otherwise. In re Bernard T., 319 S.W.3d at 596; In
re M.L.P., 281 S.W.3d 387, 393 (Tenn. 2009); In re Adoption of A.M.H., 215
S.W.3d 793, 809 (Tenn. 2007). In light of the heightened burden of proof in
termination proceedings, however, the reviewing court must make its own
determination as to whether the facts, either as found by the trial court or as
supported by a preponderance of the evidence, amount to clear and
convincing evidence of the elements necessary to terminate parental rights.
In re Bernard T., 319 S.W.3d at 596-97. The trial court’s ruling that the
evidence sufficiently supports termination of parental rights is a conclusion
                                     -16-
      of law, which appellate courts review de novo with no presumption of
      correctness. In re M.L.P., 281 S.W.3d at 393 (quoting In re Adoption of
      A.M.H., 215 S.W.3d at 810). Additionally, all other questions of law in
      parental termination appeals, as in other appeals, are reviewed de novo with
      no presumption of correctness. In re Angela E., 303 S.W.3d at 246.

In re Carrington H., 483 S.W.3d 507, 521-24 (Tenn. 2016) (footnotes in original but
renumbered). Clear and convincing evidence supporting any single ground will justify a
termination order. E.g., In re Valentine, 79 S.W.3d 539, 546 (Tenn. 2002). Mother does
not challenge any of the grounds found against her. However, the Tennessee Supreme
Court has instructed “that in an appeal from an order terminating parental rights the Court
of Appeals must review the trial court’s findings as to each ground for termination and as
to whether termination is in the child’s best interests, regardless of whether the parent
challenges these findings on appeal.” In re Carrington H., 483 S.W.3d at 525-26 (footnote
and citation omitted). We will, therefore, review each of the grounds found against Mother.

      Four grounds for termination of parental rights are at issue on appeal. On April 17,
2020, when DCS filed its petition in this case, these grounds were set out in statute as
follows:

      (g) Initiation of termination of parental or guardianship rights may be based
      upon any of the grounds listed in this subsection (g). The following grounds
      are cumulative and nonexclusive, so that listing conditions, acts or omissions
      in one ground does not prevent them from coming within another ground:
      (1) Abandonment by the parent or guardian, as defined in § 36-1-102, has
      occurred;
      (2) There has been substantial noncompliance by the parent or guardian with
      the statement of responsibilities in a permanency plan pursuant to title 37,
      chapter 2, part 4;
      (3)(A) The child has been removed from the home or the physical or legal
      custody of a parent or guardian for a period of six (6) months by a court order
      entered at any stage of proceedings in which a petition has been filed in the
      juvenile court alleging that a child is a dependent and neglected child, and:
              (i) The conditions that led to the child’s removal still persist,
              preventing the child’s safe return to the care of the parent or guardian,
              or other conditions exist that, in all reasonable probability, would
              cause the child to be subjected to further abuse or neglect, preventing
              the child’s safe return to the care of the parent or guardian;
              (ii) There is little likelihood that these conditions will be remedied at
              an early date so that the child can be safely returned to the parent or
              guardian in the near future; and
                                            -17-
             (iii) The continuation of the parent or guardian and child relationship
             greatly diminishes the child’s chances of early integration into a safe,
             stable, and permanent home;
      (B) The six (6) months must accrue on or before the first date the termination
      of parental rights petition is set to be heard;

                                            ***

      (8)(A) The chancery and circuit courts shall have jurisdiction in an adoption
      proceeding, and the chancery, circuit, and juvenile courts shall have
      jurisdiction in a separate, independent proceeding conducted prior to an
      adoption proceeding to determine if the parent or guardian is mentally
      incompetent to provide for the further care and supervision of the child, and
      to terminate that parent’s or guardian’s rights to the child;
      (B) The court may terminate the parental or guardianship rights of that person
      if it determines on the basis of clear and convincing evidence that:
               (i) The parent or guardian of the child is incompetent to adequately
               provide for the further care and supervision of the child because the
               parent’s or guardian’s mental condition is presently so impaired and
               is so likely to remain so that it is unlikely that the parent or guardian
               will be able to assume or resume the care of and responsibility for the
               child in the near future; and
               (ii) That termination of parental or guardian rights is in the best
               interest of the child;
      (C) In the circumstances described under subdivisions (8)(A) and (B), no
      willfulness in the failure of the parent or guardian to establish the parent’s or
      guardian’s ability to care for the child need be shown to establish that the
      parental or guardianship rights should be terminated[.]

Tenn. Code Ann. § 36-1-113(g) (West March 6, 2020 to April 21, 2021).

       The type of abandonment at issue on appeal is abandonment by failure to provide a
suitable home, which was defined as follows:

      (1)(A) For purposes of terminating the parental or guardian rights of a parent
      or parents or a guardian or guardians of a child to that child in order to make
      that child available for adoption, “abandonment” means that:

                                            ***



                                            -18-
              (ii)(a) The child has been removed from the home or the physical or
              legal custody of a parent or parents or guardian or guardians by a court
              order at any stage of proceedings in which a petition has been filed in
              the juvenile court alleging that a child is a dependent and neglected
              child, and the child was placed in the custody of the department or a
              licensed child-placing agency;
              (b) The juvenile court found, or the court where the termination of
              parental rights petition is filed finds, that the department or a licensed
              child-placing agency made reasonable efforts to prevent removal of
              the child or that the circumstances of the child’s situation prevented
              reasonable efforts from being made prior to the child’s removal; and
              (c) For a period of four (4) months following the physical removal,
              the department or agency made reasonable efforts to assist the parent
              or parents or the guardian or guardians to establish a suitable home
              for the child, but that the parent or parents or the guardian or guardians
              have not made reciprocal reasonable efforts to provide a suitable
              home and have demonstrated a lack of concern for the child to such a
              degree that it appears unlikely that they will be able to provide a
              suitable home for the child at an early date. The efforts of the
              department or agency to assist a parent or guardian in establishing a
              suitable home for the child shall be found to be reasonable if such
              efforts equal or exceed the efforts of the parent or guardian toward the
              same goal, when the parent or guardian is aware that the child is in the
              custody of the department[.]

Tenn. Code Ann. § 36-1-102(1)(A)(ii) (West March 6, 2020 to June 30, 2021).

       We first address DCS’s issue of whether this Court should consider post-judgment
documents contained in the record on appeal. The record does, indeed, contain certain
post-judgment documents. DCS notes that we generally do not consider post-judgment
facts except upon a party’s motion pursuant to Tenn. R. App. P. 14. In its brief, DCS
asserts that “any documents in the record dated after the trial court’s June 8, 2021 order of
guardianship are inappropriate for consideration, as they appear to have been
improvidently included by the trial court clerk and no Tenn. R. App. P. 14 motion has been
filed.” (Footnote omitted). We agree. We will not consider these post-judgment
documents contained in the record on appeal.

       Turning to the grounds found for termination of Mother’s parental rights, we address
whether the Juvenile Court erred in finding that the ground of abandonment by failure to
provide a suitable home was proven against Mother. On February 4, 2019, the Children
were removed from Mother’s custody by court order pursuant to a dependency and neglect
                                             -19-
petition. As relevant to this issue, the Juvenile Court found that Mother “has not shown
any ability to provide a safe, clean, suitable home for the children.” The Juvenile Court
found further that “[t]his matter has gone on for two years, and during that time, Mother
has not shown any willingness or ability to improve her living situation.” Despite DCS’s
assistance, Mother never established a home suitable for the Children. In fact, for stretches
of the case, Mother refused outright to work with DCS on improving her home situation.
The evidence does not preponderate against the Juvenile Court’s findings relative to this
ground. We find, as did the Juvenile Court, that the ground of abandonment by failure to
provide a suitable home was proven against Mother by clear and convincing evidence.

       We next address whether the Juvenile Court erred in finding that the ground of
substantial noncompliance with the permanency plan was proven against Mother. Two
permanency plans were developed for Mother before DCS filed its petition. Regarding
areas of compliance with the statement of responsibilities in her permanency plans, Mother
completed parenting services and psychological assessments. She also remained in one
home for at least six months. However, Mother never established a home suitable for the
Children. Mother did not address domestic violence issues; she refused recommended
homemaker services; denied DCS access to her home; and failed to address her mental
health issues. Perhaps the most glaring example of Mother’s noncompliance was Mother’s
outright refusal to accept homemaker services for stretches of the case when the
unsuitability of her home was one of the central recurring issues preventing Mother from
having a chance of reunification with the Children. This defiance, as well as the other
instances of noncompliance found by the Juvenile Court, constituted substantial
noncompliance with the permanency plans on Mother’s part. We note further the Juvenile
Court’s finding that “Mother did not challenge Ms. Allmon’s testimony that Ms. Allmon
explained Mother’s responsibilities under two PP’s or Ms. Allmon’s testimony that Mother
was not in substantial compliance with the goals of either plan.” The evidence does not
preponderate against the Juvenile Court’s findings relative to this ground. We find, as did
the Juvenile Court, that the ground of substantial noncompliance with the permanency plan
was proven against Mother by clear and convincing evidence.

       We next address whether the Juvenile Court erred in finding that the ground of
persistent conditions was proven against Mother. On February 4, 2019, the Children were
removed from Mother’s custody by court order pursuant to a dependency and neglect
petition. DCS’s petition was filed on April 17, 2020, with trial initially set for October 23,
2020. The Juvenile Court found that “[t]he conditions that led to the removal have not
been rectified by Mother so that return to Mother’s custody at this time, or at any reasonable
time in the future, would result in harm to the children[.]”; that “due to Mother’s lack of
any progress in meeting the goals of the [Permanency Plan], based on the testimony of Ms.
Allmon, the Court finds by clear and convincing evidence that there is little likelihood that
Mother will be able to correct these conditions in the near future[.]”; and “[t]hat any
                                            -20-
continuation of the parent/child relationship between Mother and [Miranda] and [Baylee]
greatly diminishes the chances that either child can integrate into a safe, stable and
permanent home.” Each of the elements of this ground have been established.
Unfortunately, the evidence reveals that, despite the passage of time, Mother is no closer
to being able to assume custody of the Children. Mother lacks a suitable home, as she has
persistently throughout the custodial episode. As testified to by Dr. Mays, Mother
functions at a low cognitive level. In order to overcome this issue so as to be able to safely
parent the Children—who have special needs of their own—Mother needed to, at
minimum, cooperate fully with all the recommended services aimed toward rendering her
able to parent. Mother did not cooperate fully with these recommended services, and there
is no evidence that her circumstances have materially improved. The evidence does not
preponderate against the Juvenile Court’s findings relative to this ground. We find, as did
the Juvenile Court, that the ground of persistent conditions was proven against Mother by
clear and convincing evidence.

        The final issue pertaining to grounds is whether the Juvenile Court erred in finding
that the ground of mental incompetence was proven against Mother. The Juvenile Court,
noting Dr. May’s testimony that “parenting classes or additional services would be of little
help to Mother as he felt she would be unable to put the recommendations into practice,”
found that “due to Mother’s mental limitations, she is not capable of taking care of children
with the special needs that [Miranda] and, to a lesser extent, [Baylee] have….” The
uncontroverted evidence reflects that Mother is in the low range of mental functioning, and
she is highly dependent upon others. However, mental disability is not an ipso facto basis
for finding the ground of mental incompetence. The statute allows for the possibility that
an impaired parent or guardian may yet be able to assume care of and responsibility for her
child in the near future. An impaired parent, unable to adequately care for her child on
account of her mental condition, potentially can be rehabilitated or adjust so as to
successfully cope with her condition. However, the record reflects that Mother has never
taken the steps necessary to address her condition so as to assume care for the Children.
Mother’s refusal to accept homemaker services is an example of her failure to accept the
help she needs. Mother has shown no ability to provide for the Children or attend to their
special needs. Indeed, based upon Dr. Mays’ report and testimony, it is unclear whether
Mother will ever be in a position to assume responsibility for the Children. The Juvenile
Court did not err in finding that, pursuant to Tenn. Code Ann. § 36-1-113(g)(8)(B)(i),
Mother is incompetent to adequately provide for the further care and supervision of the
Children because Mother’s mental condition is presently so impaired and is so likely to
remain so that it is unlikely that Mother will be able to assume care of and responsibility
for the Children in the near future. Tenn. Code Ann. § 36-1-113(g)(8)(B)(ii) contains
another element of this ground, namely that termination of parental rights is in the best
interest of the child. As we will discuss in more detail in the next issue, the Juvenile Court
found that termination of Mother’s parental rights is in the Children’s best interest, a
                                            -21-
finding we affirm. The evidence does not preponderate against the Juvenile Court’s
findings relative to the ground of mental incompetence. We find, as did the Juvenile Court,
that the ground of mental incompetence was proven against Mother by clear and
convincing evidence.

       Having affirmed grounds for termination, we consider whether the Juvenile Court
erred in finding that termination of Mother’s parental rights is in the Children’s best
interest. On April 17, 2020, when DCS filed its petition in this case, the statutory best
interest factors read as follows:

      (i) In determining whether termination of parental or guardianship rights is
      in the best interest of the child pursuant to this part, the court shall consider,
      but is not limited to, the following:
      (1) Whether the parent or guardian has made such an adjustment of
      circumstance, conduct, or conditions as to make it safe and in the child’s best
      interest to be in the home of the parent or guardian;
      (2) Whether the parent or guardian has failed to effect a lasting adjustment
      after reasonable efforts by available social services agencies for such
      duration of time that lasting adjustment does not reasonably appear possible;
      (3) Whether the parent or guardian has maintained regular visitation or other
      contact with the child;
      (4) Whether a meaningful relationship has otherwise been established
      between the parent or guardian and the child;
      (5) The effect a change of caretakers and physical environment is likely to
      have on the child’s emotional, psychological and medical condition;
      (6) Whether the parent or guardian, or other person residing with the parent
      or guardian, has shown brutality, physical, sexual, emotional or
      psychological abuse, or neglect toward the child, or another child or adult in
      the family or household;
      (7) Whether the physical environment of the parent’s or guardian’s home is
      healthy and safe, whether there is criminal activity in the home, or whether
      there is such use of alcohol, controlled substances or controlled substance
      analogues as may render the parent or guardian consistently unable to care
      for the child in a safe and stable manner;
      (8) Whether the parent’s or guardian’s mental and/or emotional status would
      be detrimental to the child or prevent the parent or guardian from effectively
      providing safe and stable care and supervision for the child; or
      (9) Whether the parent or guardian has paid child support consistent with the
      child support guidelines promulgated by the department pursuant to § 36-5-
      101.

                                            -22-
Tenn. Code Ann. § 36-1-113(i) (West March 6, 2020 to April 21, 2021).

      With regard to making a determination concerning a child’s best interest, the
Tennessee Supreme Court has instructed:

              When conducting the best interests analysis, courts must consider nine
      statutory factors listed in Tennessee Code Annotated section 36-1-113(i).
      These statutory factors are illustrative, not exclusive, and any party to the
      termination proceeding is free to offer proof of any other factor relevant to
      the best interests analysis. In re Carrington H., 483 S.W.3d at 523 (citing In
      re Audrey S., 182 S.W.3d 838, 878 (Tenn. Ct. App. 2005)). Facts considered
      in the best interests analysis must be proven by “a preponderance of the
      evidence, not by clear and convincing evidence.” In re Kaliyah S., 455
      S.W.3d at 555 (citing In re Audrey S., 182 S.W.3d at 861). “After making
      the underlying factual findings, the trial court should then consider the
      combined weight of those facts to determine whether they amount to clear
      and convincing evidence that termination is in the child’s best interest[s].”
      Id. When considering these statutory factors, courts must remember that
      “[t]he child’s best interests [are] viewed from the child’s, rather than the
      parent’s, perspective.” In re Audrey S., 182 S.W.3d at 878. Indeed, “[a]
      focus on the perspective of the child is the common theme” evident in all of
      the statutory factors. Id. “[W]hen the best interests of the child and those of
      the adults are in conflict, such conflict shall always be resolved to favor the
      rights and the best interests of the child. . . .” Tenn. Code Ann. § 36-1-101(d)
      (2017).

             Ascertaining a child’s best interests involves more than a “rote
      examination” of the statutory factors. In re Audrey S., 182 S.W.3d at 878.
      And the best interests analysis consists of more than tallying the number of
      statutory factors weighing in favor of or against termination. White v.
      Moody, 171 S.W.3d 187, 193-94 (Tenn. Ct. App. 2004). Rather, the facts
      and circumstances of each unique case dictate how weighty and relevant each
      statutory factor is in the context of the case. See In re Audrey S., 182 S.W.3d
      at 878. Simply put, the best interests analysis is and must remain a factually
      intensive undertaking, so as to ensure that every parent receives
      individualized consideration before fundamental parental rights are
      terminated. In re Carrington H., 483 S.W.3d at 523. “[D]epending upon the
      circumstances of a particular child and a particular parent, the consideration
      of one factor may very well dictate the outcome of the analysis.” In re
      Audrey S., 182 S.W.3d at 878 (citing White v. Moody, 171 S.W.3d at 194).
      But this does not mean that a court is relieved of the obligation of considering
                                           -23-
       all the factors and all the proof. Even if the circumstances of a particular
       case ultimately result in the court ascribing more weight—even outcome
       determinative weight—to a particular statutory factor, the court must
       consider all of the statutory factors, as well as any other relevant proof any
       party offers.

In re Gabriella D., 531 S.W.3d 662, 681-82 (Tenn. 2017).

        Mother argues that the Juvenile Court erred in its best interest determination.
Mother’s arguments fit into three overarching categories, to wit: (1) that Mother was not
afforded enough time—roughly nine months—between the July 2, 2019 dependency and
neglect determination and the filing of DCS’s termination petition on April 17, 2020; (2)
that the Children desire to be with Mother and have a relationship with Mother; and (3)
that the Children’s prospects for permanency are uncertain because the Foster Parents have
not committed to adopting Baylee, and Miranda is at a facility with no discharge date in
sight. Mother also states that, given the Children’s separate placements, terminating
Mother’s parental rights effectively would sever the Children’s relationship not only with
Mother but with one another. Mother contends that the Trial Court did not place sufficient
weight on these relationships in conducting its best interest analysis.

        Regarding Mother’s first line of argument, Mother fails to articulate exactly what
she would do with additional time or how additional time would lead to her being able to
safely parent the Children. Mother refused to cooperate with DCS or homemaker services
for stretches of the case. Mother nevertheless points out that she completed certain services
through Camelot. That was good of Mother, but insufficient. Among other things, Mother
needed to address the unsuitability of her housing situation, which she never did.
Regarding Dr. Mays’ assessment, Mother argues it is stale because Dr. Mays testified one-
and-a-half years after his last interaction with her. However, Mother has not pointed to
any evidence in the record showing that she has addressed her mental health and housing
issues since Dr. Mays’ assessment. On the contrary, the record reflects that Mother has
made no material gains in addressing her issues. Additionally, there is no basis to assume
that Mother’s being in the low range of mental functioning has changed since Dr. Mays
rendered his assessment.

        With respect to the Children’s sometimes-stated desire to be with Mother, that is a
relevant but by no means dispositive fact for consideration in our best interest analysis.
First, the record reflects that it was Miranda who occasionally expressed this desire.
Miranda and, to a lesser extent, Baylee, both have special needs. The record reflects that
Mother is in no position to provide for the Children’s special needs, and will not be in any
position to do so any time soon. Mother’s practical inability to parent the Children
outweighs any occasional preference the Children express about wanting to live with
                                            -24-
Mother. Miranda, in particular, requires 24-hour care. Based on this record, there is no
hint Mother will be able to provide that level of care in the near future, if ever.

        Finally, there is the matter of the Children’s uncertain permanency. Mother is
correct in that neither of the Children have a firmly delineated path to permanency going
forward. Miranda is at a facility, where she has no release date. Baylee lives with the
Foster Parents, but the Foster Parents have reservations about adopting Baylee on account
of her behaviors. Mother also cites her participation in Miranda’s counseling, as well as
the fact that termination of Mother’s parental rights effectively means severance of the
sisters’ relationship with one another given their separate placements.

       Respectfully, Mother has failed to establish how her participation in Miranda’s
counseling is vital to Miranda’s well-being. In addition, Mother has failed to explain why
separating the Children would be contrary to the Children’s best interest. The Children,
particularly Miranda, require special care. There is no hint whatsoever that Mother, with
her own struggles, can provide this level of care for the Children. Mother, too, has mental
health issues, with no realistic likelihood she will be able to safely parent the Children any
time soon; this is the paramount and weightiest consideration regarding the Children’s best
interest under the facts of this case. Meanwhile, Baylee has shown significant
improvement while in the Foster Parents’ care. While the Foster Parents have expressed
reservations about adopting Baylee, they have not definitively ruled it out, either. The
Children’s lack of certainty in their placements is not optimal, but preserving Mother’s
parental rights offers even fewer good prospects for the Children’s best interest. As the
Juvenile Court stated, there is no dispute that Mother loves the Children. It is Mother’s
persistent inability to safely parent the Children that is at issue.

       The Juvenile Court made detailed findings relative to each applicable best interest
factor. The evidence does not preponderate against the Juvenile Court’s findings as to the
Children’s best interest. We find, as did the Juvenile Court, that termination of Mother’s
parental rights is in the Children’s best interest.

                                        Conclusion

       The judgment of the Juvenile Court is affirmed, and this cause is remanded to the
Juvenile Court for collection of the costs below. The costs on appeal are assessed against
the Appellant, Tiffany T., and her surety, if any.


                                           ____________________________________
                                           D. MICHAEL SWINEY, CHIEF JUDGE

                                            -25-